Citation Nr: 0601855	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-31 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a higher schedular 
evaluation for residuals of a right distal radius fracture 
with traumatic arthritis (dominant), currently rated as 10 
percent disabling.

2.  Entitlement to extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) (2005) for residuals of a right distal 
radius fracture with traumatic arthritis (dominant).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1970 to 
February 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for residuals of a 
right distal radius fracture with traumatic arthritis 
(dominant) and assigned a 10 percent disability rating, 
effective November 13, 2002.  A notice of disagreement was 
received in July 2003, a statement of the case was issued in 
September 2003, and a substantive appeal was received in 
October 2003.  In his substantive appeal, the veteran 
requested a hearing before the Board.  However, this request 
was subsequently withdrawn in September 2005.

In his substantive appeal, the veteran appears to raise 
claims of entitlement to service connection for neurological 
disability of the right wrist/arm, muscle disability of the 
right wrist/arm.  He also appears to raise a claim of 
entitlement to a total disability rating based on individual 
unemployability.  These matters are hereby referred to the RO 
for development and adjudication. 

The issue of entitlement to extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2005) for residuals of a right 
distal radius fracture with traumatic arthritis (dominant) is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


FINDING OF FACT

The veteran's service connected residuals of a right distal 
radius fracture with traumatic arthritis (dominant) is 
manifested by pain and decreased range of motion; there is no 
nonunion or ankylosis.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 10 
percent for residuals of a right distal radius fracture with 
traumatic arthritis (dominant) have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71(a), Diagnostic Codes 5212, 5214, 5215 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in December 2002 and 
September 2003 VCAA letters, the veteran was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

Here the issue of an increased rating is a downstream issue 
of the original service connection claim adjudicated in the 
April 2003 rating.  VA's General Counsel has concluded that, 
if, in response to notice of its decision on a claim for 
which VA has already given the § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  This is the situation 
where we have a VCAA notice to the veteran that relates to 
establishing service connection, but we do not have a 
separate § 5103(a) notice following the RO's grant of service 
connection and the veteran's notice of disagreement raising 
the downstream issue of an increased rating.  However, in the 
instant case, the RO provided a subsequent notice in 
September 2003 concerning the veteran's newly raised 
increased rating claim.  

The Board also notes that both VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided the 
initial VCAA notice for service connection to the veteran in 
December 2002, which was prior to the April 2003 rating 
decision.  Thus, since the current increased rating issue is 
a downstream issue, the requirements the Court set out in 
Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
records and VA examinations.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in January 2003, 
March 2003 and September 2004.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a right distal 
radius fracture with traumatic arthritis (dominant) warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Service medical records indicated that the veteran injured 
his right hand and wrist in March 1971.  An April 1971 x-ray 
showed irregularity of the medial cortex of the right radius, 
which the examiner found highly suspicious for a small non 
displaced fracture of the distal radius.  The veteran's 
current claim for his right hand condition was filed in 
November 2002. 

The evidence of record includes VA treatment records dated 
August 2003 to April 2004, which showed continuing complaints 
of right wrist pain. 

A VA examination was afforded the veteran in January 2003.  
The examiner stated that there were no medical records to 
review.  The veteran complained that he had constant, dull 
pain of the right radiating up his right arm.  The veteran 
also wore a right wrist splint.  He stated that he was unable 
to perform his job duties due to his wrist.  The examiner 
found tenderness to palpation on the medial and lateral 
aspects of the right wrist and over the scaphoid.  There was 
also a prominence of the distal radius.  However, the 
examination report stated that there was no malunion, 
nonunion, loose motion, edema, weakness, redness or heat. 
Range of motion was dorsiflexion 50 degrees, with pain at 40; 
palmar flexion 55 degrees, with pain at 30; radial deviation 
10 degrees, with pain at 5; and ulnar deviation 30 degrees, 
with pain at 15.  The examiner estimated that during acute 
flare-ups, there was probably  25 percent less range of 
motion.  A contemporaneous x-ray showed osteoarthritic 
changes.  The diagnosis was residuals status post right wrist 
injury with traumatic arthritis and decreased range of motion 
of the right wrist.  

In March 2003, the veteran had another VA examination by the 
same examiner so that the examiner could review the veteran's 
claims file and offer an opinion as to etiology of his right 
wrist disability.  The examination showed similar findings as 
the January 2003 examination, except with respect to range of 
motion, which had decreased.  Passive range of motion was 
dorsiflexion 50 degrees, palmar flexion 55 degrees, radial 
deviation 10 degrees and ulnar deviation 30 degrees.  Active 
range of motion was dorsiflexion 40 degrees, with pain at 35; 
palmar flexion 45 degrees, with pain at 30; radial deviation 
5 degrees, with pain at 5; and ulnar deviation 25 degrees, 
with pain at 15.  The examiner stated that pain was visibly 
manifested in the right wrist on motion.  The examiner noted 
that with repetitive dorsiflexion and palmar flexion, range 
of motion was limited by fatigability and pain.  The examiner 
estimated that during acute flare-ups, there was 50 percent 
less range of motion.  The diagnosis was residuals, status 
post fracture of right distal radius with traumatic arthritis 
and decreased range of motion. 

An April 2003 report from a private practitioner outlined the 
veteran's current job description and noted the veteran's 
inability to perform many of his duties due to his right 
wrist. 

The veteran was afforded another VA examination in September 
2004.  Again, the claims file was reviewed.  The veteran 
claimed that his right wrist pain interfered with his daily 
activities and that he had been terminated from his 
employment because he could no longer perform his duties due 
to his right wrist.  The examiner noted pain to palpation 
involving the radial side of the right wrist.  Active and 
passive range of motion was extension 40 degrees, with pain 
at 45; palmar flexion 30 degrees, with pain at 25; radial 
deviation 5 degrees and ulnar deviation 20 degrees.  Pain was 
visibly manifested in the right wrist on motion and the 
examiner estimated that on acute flare-ups, there was 25 
percent less range of motion.  There was also objective signs 
of fatigability and functional impact from chronic fatigue 
and lack of endurance.  With repetitive motion up to five 
times, extension decreased to 20 degrees and palmar flexion 
decrease to 10 degrees.  A contemporaneous x-ray showed 
extensive degenerative changes.  The diagnosis was extensive 
traumatic degenerative joint disease involving the right 
wrist with limitation of motion and status post fracture 
involving the right distal radius. 

The veteran's service-connected residuals of a right distal 
radius fracture with traumatic arthritis (dominant) have been 
rated by the RO under the provisions of Diagnostic Codes 5010 
and 5212.  Under Diagnostic Code 5212 (impairment of the 
radius), a rating of 10 percent is warranted where there is 
malunion of the radius with bad alignment.  A rating of 20 
percent is warranted where there is nonunion of the radius in 
the upper half.  A rating of 30 percent (20 percent if minor) 
is warranted where there is nonunion in the lower half, with 
false movement without loss of bone substance or deformity.  
A rating of 40 percent (30 percent if minor) is warranted 
where there is nonunion in the lower half, with false 
movement with loss of bone substance (1 inch, 2.5 cms) and 
marked deformity.  In the instant case, there is no objective 
finding any nonunion of the right radius.  The VA examination 
reports in January and March 2003 explicitly state that there 
is no nonunion of the right wrist.  Consequently, the 
criteria for a rating in excess of 10 percent under 
Diagnostic Code 5212 are not met.

The Board now turns to see whether a higher rating is 
warranted under other diagnostic codes.  Under Diagnostic 
Code 5215, the maximum rating allowed for disability 
resulting from limitation of motion of the wrist is 10 
percent.  This rating is applicable when there is limitation 
of motion of the wrist with dorsiflexion less than 15 degrees 
or with palmar flexion limited in line with the forearm.  
Since the veteran currently receives the maximum 10 percent 
rating, an increased rating under this provision is not 
possible.  A higher rating is not possible under Diagnostic 
Code 5214 for ankylosis of the wrist.  The record contains no 
objective finding of ankylosis (favorable or unfavorable).  
Moreover, the September 2004 examination report explicitly 
stated that there was no ankylosis present.  

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Code 5003.

Under Diagnostic Code 8515 (the provision addressing problems 
with the median nerve), incomplete paralysis of the median 
nerve of the major hand warrants a 10 percent rating when 
mild, a 30 percent rating when moderate, and a 50 percent 
rating when severe.  The Board notes that the medical 
evidence of record revealed no objective finding of 
neurological deficits in the veteran's right upper extremity.  
There have also been no objective findings of sensory loss.  
Since the VA examinations did not show evidence of even mild 
incomplete paralysis, a rating under Diagnostic Code 8515 is 
not warranted.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time. See DeLuca v. Brown, 8 
Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998). However, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

The Board acknowledges the veteran's statements concerning 
the pain he must deal with daily as well as his unfortunate 
loss of employment.  Nevertheless, a preponderance of the 
evidence is against the veteran's claim for an increased 
schedular rating.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to assignment of a schedular evaluation in excess 
of 10 percent for residuals of a right distal radius fracture 
with traumatic arthritis (dominant) is not warranted, to this 
extent, the appeal is denied. 


REMAND

Extraschedular Rating

The above decision of the Board addresses the veteran's claim 
for a higher scheduler rating.  Compensation ratings are 
based upon the average impairment of earning capacity.  To 
accord justice in the exceptional case where the scheduler 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service is authorized to approve an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by 
regulation, an extraschedular rating may be considered when a 
case presents "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).

The RO has determined that this case does not warrant 
extraschedular consideration.  However, the Board believes 
further development is necessary before it may undertake 
appellate review of this issue. 

In this case, the veteran has repeatedly reported his 
occupation as a mechanic and asserted that the service-
connected residuals of a right distal radius fracture with 
traumatic arthritis significantly interfere with his ability 
to do his job.  The Board notes that the veteran is right-
handed.  Given the veteran's reported occupation and the 
nature of the disability of his dominant wrist, the Board 
believes that this may the type of case which 38 C.F.R. 
§ 3.321(b)(1) is designed to address.  

However, before a finding may be made that entitlement to 
submission of the veteran's claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for extraschedular consideration is warranted, there must be 
a showing of marked interference with employment.  
Appropriate action to develop the record in this regard is 
necessary. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate 
development to ascertain and verify the 
nature of the veteran's reported 
employment as a mechanic and to ascertain 
and verify the degree of impairment which 
results from his service-connected 
disability in his employment.

2.  The RO should then review the 
expanded record and determine if there 
has been a showing of marked interference 
with employment.  If so, the RO should 
then submit the veteran's claim for a 
higher rating for his service-connected 
residuals of a right distal radius 
fracture with traumatic arthritis 
(dominant) to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for extraschedular 
consideration.

3.  If the RO determines that there has 
not been a showing of marked interference 
with employment, or after the case is 
submitted to, and a determination has 
been made by, the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service on the question of 
extraschedular consideration, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


